DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed 2/25/2021, as to WO2018029933 and WO2018118788, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The remaining references cited on the information disclosure statement have been considered by the Examiner and made of record in the application file.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (U.S. Patent Application Publication No. 2018/0332659 A1) (hereinafter Hwang).

Regarding claim 9, Hwang discloses a method performed by a user equipment for indicating capability information of the user equipment (Figure 3A and paragraph 0089 disclose the UE 301 with the 5G modem may notify the LTE eNB 303 of its 5G capability using the UE capability information that is transmitted in the LTE initial access procedure), the method comprising:
receiving, by the user equipment, a request for a New Radio capability information element (Figure 3A and paragraph 0089 disclose the UE 301 may transmit a UECapabilityInformation message including 5G capability in response to a UECapabilityEnquiry message);
generating a user equipment New Radio capability information element by including, in the New Radio capability information element, one or more core network fields to indicate one or more core networks supported by the user equipment (Paragraph 0044 discloses in the following description, the term "non-standalone system" may denote a wireless communication system capable of providing both the 4G and 5G services, and the term "standalone system" may denotes a wireless communication system capable of providing only the 5G service.  Figure 3A and paragraph 0089 disclose the UE 301 with the 5G modem may notify the LTE eNB 303 of its 5G capability using the UE capability information that is transmitted in the LTE initial access procedure.  The UE 301 may transmit a UECapabilityInformation message including 5G capability in response to a UECapabilityEnquiry message.  The UECapabilityInformation message may include the information indicating whether the UE 301 supports the 5G standalone mode or 5G non-standalone mode); and
communicating the user equipment New Radio capability information element in response to receiving the request (Paragraph 0044 discloses in the following description, the term "non-standalone system" may denote a wireless communication system capable of providing both the 4G and 5G services, and the term "standalone system" may denotes a wireless communication system capable of providing only the 5G service.  Figure 3A and paragraph 0089 disclose the UE 301 with the 5G modem may notify the LTE eNB 303 of its 5G capability using the UE capability information that is transmitted in the LTE initial access procedure.  The UE 301 may transmit a UECapabilityInformation message including 5G .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Baek et al. (U.S. Patent Application Publication No. 2020/0029297 A1) (hereinafter Baek).

Regarding claim 1, Hwang discloses a method performed by a base station for performing a handover of a user equipment (Figure 3A and paragraph 0110 discloses after selecting the 5G AU, the 5G CU 309 may transmit to the UE 301 at step 345 a 5G RRC Connection Reconfiguration message including information necessary for communication with a specific 5G AU), the method comprising:
receiving, by the base station, a New Radio capability information element (Paragraph 0044 discloses in the following description, the term "non-standalone system" may denote a wireless communication system capable of providing both the 4G and 5G services, and the term "standalone system" may denotes a wireless communication system capable of providing only the 5G service.  Figure 
analyzing the New Radio capability information element to determine whether the New Radio capability information element includes one or more core network fields that indicate one or more core networks supported by the user equipment (Paragraph 0089 discloses the UE 301 may transmit a UECapabilityInformation message including 5G capability in response to a UECapabilityEnquiry message.  The UECapabilityInformation message may include the information indicating whether the UE 301 supports the 5G standalone mode or 5G non-standalone mode.  If the 5G capability information of the UE 301 is received, the LTE eNB 303 may transmit to the 5G CU 309 a signal instructing generation of 5G RRC Connection information or the 5G RRC Connection information may be generated autonomously);
generating, based on the one or more core network fields of the New Radio capability information element, a measurement configuration (Figure 3A and paragraphs 0089 and 0090 disclose the UE 301 with the 5G modem may notify the LTE eNB 303 of its 5G capability using the UE capability information that is transmitted in the LTE initial access procedure.  The UE 301 may transmit a UECapabilityInformation message including 5G capability in response to a UECapabilityEnquiry message.  The UECapabilityInformation message may include the information indicating whether the UE 301 supports the 5G standalone mode or 5G non-standalone mode.  If the 5G capability information of the UE 301 is received, the LTE eNB 303 may transmit to the 5G CU 309 a signal instructing generation of 5G RRC Connection information or the 5G RRC Connection information may be generated autonomously.  If the 5G CU 309 or the LTE eNB 303 receives the signal instructing generation of the 5G RRC Connection information, the 5G RRC Connection information may be generated and transmitted to the UE 201.  The 5G RRC Connection information message may include 5G cell measurement configuration information);
sending the measurement configuration to the user equipment (Figure 3A and paragraphs 0089 
receiving, from the user equipment, one or more measurement results based on the measurement configuration (Figure 3A and paragraph 0108 discloses the UE 301 may transmit a 5G Measurement report to the 5G CU 309 via the LTE eNB 303 at step 341.  Alternatively, the UE 201 may transmit the 5G Measurement report to the LTE eNB 303);
determining, based on the one or more core networks supported by the user equipment and the one or more measurement results, a handover type for the user equipment (Figure 3A and paragraph 0109 disclose upon receipt of the 5G Measurement report, the 5G CU 309 may, at step 343, select one 5G AU with the best measurement value or one or more 5G AUs with a measurement value equal to or greater than a predetermined threshold); and
initiating the handover of the user equipment based on the determined handover type (Figure 3A and Paragraph 0110 discloses after selecting the 5G AU, the 5G CU 309 may transmit to the UE 301 at step 345 a 5G RRC Connection Reconfiguration message including information necessary for communication with a specific 5G AU).
Hwang does not explicitly disclose receiving, by the base station, an information element.
In analogous art, Baek discloses receiving, by the base station, an information element (Figure 6 and paragraph 0131 disclose the terminal 610 and the 5G base station may perform, in step 660, a procedure of establishing a 5G connection for 5G data transmission or reception via the LTE base station 620.  Figure 20 and paragraph 0214 disclose if the terminal 2010 transmits a 5G RRC message, which is to be transmitted to the 5G base station 2030, via a new PDN connection that is different from the PDN connection for LTE message transmission or reception between the terminal 2010 and the LTE base station 2020, the LTE base station 2020 may transmit (forward) the 5G RRC message to the 5G base station 2030 via the connection between the LTE base station 2020 and the 5G base station 2030).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an LTE base station 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hwang and Baek to obtain the invention as specified in claim 1.

Regarding claim 3, as applied to claim 1 above, Hwang, as modified by Baek, further discloses wherein the determining the handover type comprises:
identifying, from the New Radio capability information element, that the user equipment supports a fifth-generation core network (Paragraph 0044 discloses in the following description, the term "non-standalone system" may denote a wireless communication system capable of providing both the 4G and 5G services, and the term "standalone system" may denotes a wireless communication system capable of providing only the 5G service.  Figure 3A and paragraph 0089 disclose the UE 301 with the 5G modem may notify the LTE eNB 303 of its 5G capability using the UE capability information that is transmitted in the LTE initial access procedure.  The UE 301 may transmit a UECapabilityInformation message including 5G capability in response to a UECapabilityEnquiry message.  The UECapabilityInformation message may include the information indicating whether the UE 301 supports the 5G standalone mode or 5G non-standalone mode), and
determining a handover type that corresponds to handing over the user equipment to a next-generation evolved node B base station (Figure 3A and paragraph 0109 disclose upon receipt of the 5G Measurement report, the 5G CU 309 may, at step 343, select one 5G AU with the best measurement value or one or more 5G AUs with a measurement value equal to or greater than a predetermined threshold).

Regarding claim 4, as applied to claim 3 above, Hwang, as modified by Baek, further discloses wherein the determining the handover type further comprises:
obtaining one or more signal strength measurements from the measurement results (Figure 3A and paragraphs 0108 and 0109 disclose the 5G Measurement report may include at least one of 5G AU ID and BMRS measurement value (RSRP or RSRQ).  Upon receipt of the 5G Measurement report, the 5G CU 309 may, at step 343, select one 5G AU with the best measurement value or one or more 5G AUs with a measurement value equal to or greater than a predetermined threshold); and
determining the handover type based on the one or more signal strength measurements (Figure 3A and paragraph 0109 disclose upon receipt of the 5G Measurement report, the 5G CU 309 may, at step 343, select one 5G AU with the best measurement value or one or more 5G AUs with a measurement value equal to or greater than a predetermined threshold).

Regarding claim 6, as applied to claim 1 above, Hwang discloses the claimed invention except explicitly disclosing wherein the base station comprises a first base station, and wherein receiving the New Radio capability information element comprises receiving the New Radio capability information element from a second base station.
In analogous art, Baek discloses wherein the base station comprises a first base station, and wherein receiving the New Radio capability information element comprises receiving the New Radio capability information element from a second base station (Figure 6 and paragraph 0131 disclose the terminal 610 and the 5G base station may perform, in step 660, a procedure of establishing a 5G connection for 5G data transmission or reception via the LTE base station 620.  Figure 20 and paragraph 0214 disclose if the terminal 2010 transmits a 5G RRC message, which is to be transmitted to the 5G base station 2030, via a new PDN connection that is different from the PDN connection for LTE message transmission or reception between the terminal 2010 and the LTE base station 2020, the LTE base station 2020 may transmit (forward) the 5G RRC message to the 5G base station 2030 via the connection between the LTE base station 2020 and the 5G base station 2030).
It would have been obvious before the effective filing date of the claimed invention to a person 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hwang and Baek to obtain the invention as specified in claim 6.

Regarding claim 7, as applied to claim 1 above, Hwang, as modified by Baek, further discloses wherein the method further comprises requesting the New Radio capability information element from the user equipment (Figure 3A and paragraph 0089 disclose the UE 301 with the 5G modem may notify the LTE eNB 303 of its 5G capability using the UE capability information that is transmitted in the LTE initial access procedure.  The UE 301 may transmit a UECapabilityInformation message including 5G capability in response to a UECapabilityEnquiry message.  The UECapabilityInformation message may include the information indicating whether the UE 301 supports the 5G standalone mode or 5G non-standalone mode), and
wherein receiving the New Radio capability information element comprises receiving the New Radio capability information element from the user equipment (Figure 3A and paragraph 0089 disclose the UE 301 with the 5G modem may notify the LTE eNB 303 of its 5G capability using the UE capability information that is transmitted in the LTE initial access procedure.  The UE 301 may transmit a UECapabilityInformation message including 5G capability in response to a UECapabilityEnquiry message.  The UECapabilityInformation message may include the information indicating whether the UE 301 supports the 5G standalone mode or 5G non-standalone mode).

Regarding claim 16, Hwang discloses a base station (Figure 8 and paragraph 0154 disclose a base station according to an embodiment of the present invention.  The base station may be an LTE eNB or a 5G eNB) comprising:
a wireless transceiver (Figure 8 and paragraph 0156 the base station may include a transceiver 810);
a processor (Figure 8 and paragraph 0156 the base station may include at least one processor); and
computer-readable storage media comprising instructions that, responsive to execution by the processor, direct the base station to perform operations (Figure 22 and paragraph 0255 disclose the processor 2200 may control the operations of the eNB (LTE eNB or 5G eNB) as described with reference to FIGS. 12 to 19.  The above-described operations of the eNB and UE may be realized with a memory storing corresponding program codes inside an arbitrary component of the eNB or UE.  That is, the controller of the eNB or the UE may execute the above-described operations by reading out the program codes stored in the memory device by means of a processor or a central processing unit (CPU)) comprising:
receiving, by the base station, a New Radio capability information element (Paragraph 0044 discloses in the following description, the term "non-standalone system" may denote a wireless communication system capable of providing both the 4G and 5G services, and the term "standalone system" may denotes a wireless communication system capable of providing only the 5G service.  Figure 3A and paragraph 0089 disclose the UE 301 with the 5G modem may notify the LTE eNB 303 of its 5G capability using the UE capability information that is transmitted in the LTE initial access procedure.  The UE 301 may transmit a UECapabilityInformation message including 5G capability in response to a UECapabilityEnquiry message.  The UECapabilityInformation message may include the information indicating whether the UE 301 supports the 5G standalone mode or 5G non-standalone mode);
analyzing the New Radio capability information element to determine whether the New Radio capability information element includes one or more core network fields that indicate one or more core networks supported by a user equipment (Paragraph 0089 discloses the UE 301 may transmit a UECapabilityInformation message including 5G capability in response to a UECapabilityEnquiry 
generating, based on the one or more core network fields in the New Radio capability information element, a measurement configuration (Figure 3A and paragraphs 0089 and 0090 disclose the UE 301 with the 5G modem may notify the LTE eNB 303 of its 5G capability using the UE capability information that is transmitted in the LTE initial access procedure.  The UE 301 may transmit a UECapabilityInformation message including 5G capability in response to a UECapabilityEnquiry message.  The UECapabilityInformation message may include the information indicating whether the UE 301 supports the 5G standalone mode or 5G non-standalone mode.  If the 5G capability information of the UE 301 is received, the LTE eNB 303 may transmit to the 5G CU 309 a signal instructing generation of 5G RRC Connection information or the 5G RRC Connection information may be generated autonomously.  If the 5G CU 309 or the LTE eNB 303 receives the signal instructing generation of the 5G RRC Connection information, the 5G RRC Connection information may be generated and transmitted to the UE 201.  The 5G RRC Connection information message may include 5G cell measurement configuration information);
sending the measurement configuration to the user equipment (Figure 3A and paragraphs 0089 and 0090 disclose if the 5G CU 309 or the LTE eNB 303 receives the signal instructing generation of the 5G RRC Connection information, the 5G RRC Connection information may be generated and transmitted to the UE 201.  The 5G RRC Connection information message may include 5G cell measurement configuration information);
receiving, from the user equipment, one or more measurement results based on the measurement configuration (Figure 3A and paragraph 0108 discloses the UE 301 may transmit a 5G Measurement report to the 5G CU 309 via the LTE eNB 303 at step 341.  Alternatively, the UE 201 may transmit the 5G Measurement report to the LTE eNB 303);
determining, based on the one or more core networks supported by the user equipment and the 
initiating a handover of the user equipment based on the determined handover type (Figure 3A and Paragraph 0110 discloses after selecting the 5G AU, the 5G CU 309 may transmit to the UE 301 at step 345 a 5G RRC Connection Reconfiguration message including information necessary for communication with a specific 5G AU).
Hwang does not explicitly disclose receiving, by the base station, an information element.
In analogous art, Baek discloses receiving, by the base station, an information element (Figure 6 and paragraph 0131 disclose the terminal 610 and the 5G base station may perform, in step 660, a procedure of establishing a 5G connection for 5G data transmission or reception via the LTE base station 620.  Figure 20 and paragraph 0214 disclose if the terminal 2010 transmits a 5G RRC message, which is to be transmitted to the 5G base station 2030, via a new PDN connection that is different from the PDN connection for LTE message transmission or reception between the terminal 2010 and the LTE base station 2020, the LTE base station 2020 may transmit (forward) the 5G RRC message to the 5G base station 2030 via the connection between the LTE base station 2020 and the 5G base station 2030).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an LTE base station receiving a 5G RRC message and forwarding the message to a 5G base station, as described in Baek, with an LTE eNB receiving a UECapabilityInformation message and notifying a 5G CU, as described in Hwang, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an LTE base station receiving a 5G RRC message and forwarding the message to a 5G base station of Baek with an LTE eNB receiving a UECapabilityInformation message and notifying a 5G CU of Hwang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Baek.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of 

Regarding claim 19, as applied to claim 16 above, Hwang, as modified by Baek, further discloses wherein the determining the handover type comprises:
identifying, from the New Radio capability information element, that the user equipment supports a fifth-generation core network (Paragraph 0044 discloses in the following description, the term "non-standalone system" may denote a wireless communication system capable of providing both the 4G and 5G services, and the term "standalone system" may denotes a wireless communication system capable of providing only the 5G service.  Figure 3A and paragraph 0089 disclose the UE 301 with the 5G modem may notify the LTE eNB 303 of its 5G capability using the UE capability information that is transmitted in the LTE initial access procedure.  The UE 301 may transmit a UECapabilityInformation message including 5G capability in response to a UECapabilityEnquiry message.  The UECapabilityInformation message may include the information indicating whether the UE 301 supports the 5G standalone mode or 5G non-standalone mode), and
determining a handover type that corresponds to handing over the user equipment to a next-generation evolved node B base station (Figure 3A and paragraph 0109 disclose upon receipt of the 5G Measurement report, the 5G CU 309 may, at step 343, select one 5G AU with the best measurement value or one or more 5G AUs with a measurement value equal to or greater than a predetermined threshold).

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Baek as applied to claims 1 and 16 above, and further in view of ETSI TS 136 331 V9.17.0 (2014-01) LTE; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (3GPP TS 36.331 version 9.17.0 Release 9) (hereinafter ETSI).

Regarding claim 2, as applied to claim 1 above, Hwang, as modified by Baek, further discloses wherein the New Radio capability information element includes an information element that indicates one or more radio capabilities of the user equipment (Paragraph 0090 discloses the 5G RRC Connection 
Hwang, as modified by Baek, does not explicitly disclose wherein the generating the measurement configuration further comprises: identifying, from the one or more radio capabilities in the New Radio capability information element, an evolved universal terrestrial radio access carrier frequency supported by the user equipment; and forming the measurement configuration based on the evolved universal terrestrial radio access carrier frequency supported by the user equipment.
In analogous art, ETSI discloses wherein the generating the measurement configuration further comprises:
identifying, from the one or more radio capabilities in the New Radio capability information element, an evolved universal terrestrial radio access carrier frequency supported by the user equipment (Pages 200 and 202 disclose for E-UTRA: the encoding of UE capabilities is defined in IE UE-EUTRA-Capability.  SupportedBandListEUTRA is included in UE-EUTRA-Capability); and
forming the measurement configuration based on the evolved universal terrestrial radio access carrier frequency supported by the user equipment (Page 32, Section 5.3.1.1 discloses in case the serving frequency broadcasts multiple overlapping bands, E-UTRAN can only configure measurements after having obtained the UE capabilities, as the measurement configuration needs to be set according to the band selected by the UE).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate basing a measurement configuration on received provided supported bands of a UE, as described in ETSI, with generating a measurement configuration for a UE, as described in Hwang, as modified by Baek, because doing so is using a known technique to improve a similar method in the same way.  Combining basing a measurement configuration on received provided supported bands of a UE of ETSI with generating a measurement configuration for a UE of Hwang, as modified by Baek, was within the ordinary ability of one of ordinary skill in the art based on the teachings of ETSI.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a 

Regarding claim 18, as applied to claim 16 above, Hwang, as modified by Baek, further discloses wherein the New Radio capability information element includes an information element that indicates one or more radio capabilities of the user equipment (Paragraph 0090 discloses the 5G RRC Connection information message may include at least one of 5G system information (e.g., whole or part of 5G system information corresponding to LTE MIB or SIBs), 5G cell information (frequency, bandwidth, etc.), and 5G cell measurement configuration information).
Hwang, as modified by Baek, does not explicitly disclose wherein the generating the measurement configuration further comprises: identifying, from the one or more radio capabilities in the New Radio capability information element, an evolved universal terrestrial radio access carrier frequency supported by the user equipment; and forming the measurement configuration based on the evolved universal terrestrial radio access carrier frequency supported by the user equipment.
In analogous art, ETSI discloses wherein the generating the measurement configuration further comprises:
identifying, from the one or more radio capabilities in the New Radio capability information element, an evolved universal terrestrial radio access carrier frequency supported by the user equipment (Pages 200 and 202 disclose for E-UTRA: the encoding of UE capabilities is defined in IE UE-EUTRA-Capability.  SupportedBandListEUTRA is included in UE-EUTRA-Capability); and
forming the measurement configuration based on the evolved universal terrestrial radio access carrier frequency supported by the user equipment (Page 32, Section 5.3.1.1 discloses in case the serving frequency broadcasts multiple overlapping bands, E-UTRAN can only configure measurements after having obtained the UE capabilities, as the measurement configuration needs to be set according to the band selected by the UE).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate basing a measurement configuration on received provided supported bands of a UE, as described in ETSI, with 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hwang, Baek, and ETSI to obtain the invention as specified in claim 18.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Baek as applied to claims 1 and 16 above, and further in view of Jang et al. (U.S. Patent Application Publication No. 2018/0176710 A1) (hereinafter Jang).

Regarding claim 5, as applied to claim 1 above, Hwang, as modified by Baek, further discloses wherein the determining the handover type comprises: identifying, from the New Radio capability information element, that the user equipment supports both a fifth-generation core network and an evolved packet core network (Paragraph 0044 discloses In the following description, the term "4G communication" may be interchangeably referred to as "LTE communication".  In the following description, the term "non-standalone system" may denote a wireless communication system capable of providing both the 4G and 5G services, and the term "standalone system" may denotes a wireless communication system capable of providing only the 5G service.  Figure 3A and paragraph 0089 disclose the UE 301 with the 5G modem may notify the LTE eNB 303 of its 5G capability using the UE capability information that is transmitted in the LTE initial access procedure.  The UE 301 may transmit a UECapabilityInformation message including 5G capability in response to a UECapabilityEnquiry message.  The UECapabilityInformation message may include the information indicating whether the UE 301 supports the 5G standalone mode or 5G non-standalone mode).
Hwang, as modified by Baek, does not explicitly disclose wherein determining the handover type comprises: determining the handover type based on priorities or system conditions.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate determining whether to hand over to an LTE or an NR base station based on priorities, as described in Jang, with determining whether to hand over to an LTE or an 5G base station, as described in Hwang, as modified by Baek, because doing so is using a known technique to improve a similar method in the same way.  Combining determining whether to hand over to an LTE or an NR base station based on priorities of Jang with determining whether to hand over to an LTE or an 5G base station of Hwang, as modified by Baek, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Jang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hwang, Baek, and Jang to obtain the invention as specified in claim 5.

Regarding claim 20, as applied to claim 16 above, Hwang, as modified by Baek, further discloses wherein the determining the handover type comprises: identifying, from the New Radio capability information element, that the user equipment supports both a fifth-generation core network and an evolved packet core network (Paragraph 0044 discloses In the following description, the term "4G communication" may be interchangeably referred to as "LTE communication".  In the following description, the term "non-standalone system" may denote a wireless communication system capable of providing both the 4G and 5G services, and the term "standalone system" may denotes a wireless communication system capable of providing only the 5G service.  Figure 3A and paragraph 0089 disclose 
Hwang, as modified by Baek, does not explicitly disclose wherein determining the handover type comprises: determining the handover type based on priorities or system conditions.
In analogous art, Jang discloses wherein determining the handover type comprises: determining the handover type based on priorities or system conditions (Paragraph 0128 discloses for reselection, it is possible to assign a priority to a specific radio access technology (RAT).  For example, when f1 and f2 are used for LTE and f3 is used for NR (new radio or fifth generation (5G) mobile communication), the terminal can reselect a cell according to a preset priority or reselect a cell according to the priority indicated by the SIB message from the base station and the priority assigned to the RAT.  If the preset or SIB message assigns a higher priority to LTE than to NR, the terminal can reselect one of the cells operating at f1 or f2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate determining whether to hand over to an LTE or an NR base station based on priorities, as described in Jang, with determining whether to hand over to an LTE or an 5G base station, as described in Hwang, as modified by Baek, because doing so is using a known technique to improve a similar method in the same way.  Combining determining whether to hand over to an LTE or an NR base station based on priorities of Jang with determining whether to hand over to an LTE or an 5G base station of Hwang, as modified by Baek, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Jang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hwang, Baek, and Jang to obtain the invention as specified in claim 20.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of ETSI.

Regarding claim 13, as applied to claim 9 above, Hwang further discloses wherein the user equipment New Radio capability information element includes one or more fields that indicate one or more radio capabilities of the user equipment (Paragraph 0090 discloses the 5G RRC Connection information message may include at least one of 5G system information (e.g., whole or part of 5G system information corresponding to LTE MIB or SIBs), 5G cell information (frequency, bandwidth, etc.), and 5G cell measurement configuration information).
Hwang does not explicitly disclose wherein the generating the user equipment New Radio capability information element comprises including an indication of one or more evolved universal terrestrial radio access carrier frequencies supported by the user equipment in the one or more fields that indicate the one or more radio capabilities.
In analogous art, ETSI discloses wherein the generating the user equipment New Radio capability information element comprises including an indication of one or more evolved universal terrestrial radio access carrier frequencies supported by the user equipment in the one or more fields that indicate the one or more radio capabilities (Pages 200 and 202 disclose for E-UTRA: the encoding of UE capabilities is defined in IE UE-EUTRA-Capability.  SupportedBandListEUTRA is included in UE-EUTRA-Capability.  Page 32, Section 5.3.1.1 discloses in case the serving frequency broadcasts multiple overlapping bands, E-UTRAN can only configure measurements after having obtained the UE capabilities, as the measurement configuration needs to be set according to the band selected by the UE).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate basing a measurement configuration on received provided supported bands of a UE, as described in ETSI, with generating a measurement configuration for a UE, as described in Hwang, because doing so is using a known technique to improve a similar method in the same way.  Combining basing a measurement configuration on received provided supported bands of a UE of ETSI with generating a measurement configuration for a UE of Hwang was within the ordinary ability of one of ordinary skill in the art based on the teachings of ETSI.
.
Allowable Subject Matter
Claims 8 and 21-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Considering claims 8 and 21, the best prior art found during the prosecution of the present application, Hwang and Baek, fails to disclose, teach, or suggest the limitations of determining whether the user equipment supports a first core network of the one or more core networks based on whether the first optional core network field is present in the New Radio capability information element in combination with and in the context of all of the other limitations in claims 8 and 21.
Considering claim 24, the best prior art found during the prosecution of the present application, Hwang, fails to disclose, teach, or suggest the limitations of indicating support for a first core network of the one or more core networks by including a first optional core network field of the one or more optional core network fields within the user equipment New Radio capability information element in combination with and in the context of all of the other limitations in claim 24.
Claims 22, 23, and 25-28 are also allowable subject matter by virtue of their dependency on claims 8, 21, and 24.
Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.
On page 15 in the Remarks, Applicant argues that “information indicating” a supported 5G mode (e.g., “5G standalone mode, “5G non-standalone mode”) does not teach or suggest a “New Radio capability information element [that] includes one or more core network fields that indicate one or more core networks supported by the user equipment” as recited by amended claim 1.
Hwang discloses receiving, by the base station, a New Radio capability information element (Paragraph 0044 discloses in the following description, the term "non-standalone system" may denote a wireless communication system capable of providing both the 4G and 5G services, and the term 
Also on page 15 in the Remarks, Applicant argues that Hwang odes not disclose “generating, based on the one or more core network fields of the New Radio capability information element, a measurement configuration” as recited by amended claim 1.  Hwang merely describes generating an “RRC Connection information message” that “may include.... 5G cell measurement configuration information.”  In Applicant’s arguments, the wording “based on the one or more core network fields of the New Radio capability information element” is emphasized.
Hwang discloses generating, based on the one or more core network fields of the New Radio capability information element, a measurement configuration (Figure 3A and paragraphs 0089 and 0090 disclose the UE 301 with the 5G modem may notify the LTE eNB 303 of its 5G capability using the UE capability information that is transmitted in the LTE initial access procedure.  The UE 301 may transmit a UECapabilityInformation message including 5G capability in response to a UECapabilityEnquiry 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Mark G. Pannell/Examiner, Art Unit 2642